UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7912



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


LARRY KENNETH SPEED, a/k/a Kenny Speed, a/k/a
Kenneth Richard Godfrey,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-00-92, CA-02-230-2)


Submitted:    April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Kenneth Speed, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry    Speed   seeks   to   appeal   the   district   court’s   order

denying his 28 U.S.C. § 2255 (2000) motion.          An appeal may not be

taken from the final order in a motion under § 2255 unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).       We have independently reviewed the

record and conclude Speed has not made the requisite showing.            See

Miller-El v. Cockrell,             U.S.      , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                      2